Citation Nr: 0907385	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right above-the-knee 
amputation to include as secondary to service-connected 
paroxysmal supraventricular tachycardia and atrial 
fibrillation.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1953 to April 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in January 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In February 2008, the Veteran did not appear for a hearing 
scheduled before the Board.  


FINDING OF FACT

The right above-the-knee amputation, a complication of 
peripheral vascular disease, was not affirmatively shown to 
have had onset during service; the right above-the-knee 
amputation, a complication of peripheral vascular disease, 
first diagnosed after service, is unrelated to an injury, 
disease, or event of service origin; and the right above-the-
knee amputation, a complication of peripheral vascular 
disease, was not caused by or made worse by the service-
connected paroxysmal supraventricular tachycardia and atrial 
fibrillation.  


CONCLUSION OF LAW

The right above-the-knee amputation, a complication of 
peripheral vascular disease, was not incurred in or 
aggravated by service, and the right above-the-knee 
amputation, a complication of peripheral vascular disease, 
was not proximately due to or the result of service-connected 
paroxysmal supraventricular tachycardia and atrial 
fibrillation.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2005, in November 2005, and in March 
2006.  The VCAA notice indicated the type of evidence 
necessary to substantiate the claim of secondary service 
connection, that is, evidence of a relationship between the 
claimed condition and the service-connected condition.  The 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent the VCAA notice of the provisions for the 
effective date and for the degree of disability assignable 
was sent after the initial adjudication of the claim, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication, but as the claim is 
denied no effective date or disability rating can be assigned 
as a matter of law and therefore there is no possibility of 
any prejudice to the Veteran with respect to this limited 
VCAA content error.  Sanders v. Nicholson, 487 F. 3d 881, 888 
(Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, 
VA records and has afforded the Veteran a VA examination.  In 
November 2008, the Board obtained a medical opinion from the 
Veterans Health Administration.  The Veteran and his 
representative were provided a copy of the opinion and given 
the opportunity to submit additional argument and evidence, 
but there has been no response. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Factual Background

Service treatment records are negative for any complaint, 
treatment or finding of peripheral vascular disease.  

The Veteran is service-connected for paroxysmal 
supraventricular tachycardia and atrial fibrillation.  

VA records show that in August 2000 peripheral venous disease 
was diagnosed.  In November 2001 the Veteran underwent an 
aortobifemoral bypass and angioplasty of the right femoral 
system with a longstanding history of peripheral vascular 
disease with significant bilateral claudication that had been 
resistant to all intervention.  In November 2002, after 
complaining of severe claudication in the right lower 
extremity, he underwent thrombectomy of the right limb of the 
aorta, a bifemoral bypass graft, a right profundaplasty, and 
a right femoral above-knee popliteal bypass graft.  In 
December 2002, he underwent an excision of the infected right 
femoral-popliteal graft, a right femoral popliteal bypass 
with reverse saphenous vein graft, a graft thrombectomy and 
angioplasty of the proximal graft.  In July 2003, the Veteran 
had problems with occlusion of the right limb and underwent 
right femoral to posterior tibial bypass with reverse 
sphenous graft.  In December 2003, after developing an 
infection in the femoral bypass graft, the Veteran underwent 
a right above-the-knee amputation due to poor profusion and 
non-healing of the wound.  

On VA examination in October 2005, the examiner expressed the 
opinion that the Veteran's peripheral vascular disease with 
the right above-the-knee amputation was not caused by or the 
result of the service-connected supraventricular tachycardia.  



In October 2008, the Board requested a medical opinion from a 
cardiologist of the Veterans Health Administration.  The 
cardiologist was asked: 

Based on your review of the factual evidence of record, 
is there a causal relationship between the veteran's 
service-connected cardiac arrhythmias and the right 
above-the-knee amputation, which was undertaken in 2003?  

In addressing the question, please discuss the 
distinguishing features of an ischemic limb due to an 
acute embolic event associated with atrial fibrillation 
and a thrombotic event arising from pathology associated 
with severe, progressive atherosclerotic peripheral 
arterial disease, status post revascularization surgery. 

Alternatively, the cardiologist was asked was at least 
as likely as not due that the service-connected 
paroxysmal supraventricular tachycardia and atrial 
fibrillation aggravated peripheral vascular disease, 
resulting in the right above-the-knee amputation? 

In November 2008, after a review of service treatment 
records, post-service medical records, imaging reports, 
operative reports, other medical opinions, and medical 
literature, the VA cardiologist expressed the opinion that 
the Veteran's peripheral vascular disease and subsequent 
right above-the-knee amputation were not caused by or related 
to the Veteran's history of supraventricular tachycardia and 
atrial fibrillation.    

The VA cardiologist explained that the only potential link 
between atrial fibrillation and the amputation was the 
recognized risk of cerebral or systemic arterial embolus 
associated with the arrhythmia.  In assessing such a risk, 
the VA cardiologist determined that the Veteran had a 
relatively low embolic risk of 1.5 events per 100 patient 
years, which decreased to 0.72 events per 100 patient years 
when effectively anticoagulated and that the Veteran had a 15 
year history of atrial fibrillation without evidence of a 
previous embolic stroke.

The VA cardiologist noted that peripheral vascular disease 
was first documented in August 2000 and despite multiple 
revascularization procedures the Veteran developed refractory 
infections and recurrent occlusions of the right femoral 
graft, which ultimately lead to the right above-the-knee 
amputation.  

The VA cardiologist expressed the opinion that the Veteran's 
history reflected accelerated peripheral artery disease 
leading to an in-situ thrombosis that was not caused by or 
related to his history of atrial fibrillation.  The VA 
cardiologist stated that in November 2002 the Veteran 
described increasing lower extremity claudication over 
several months which was consistent with progressive 
peripheral vascular disease, but not indicative of abrupt 
symptoms that would typify an embolic occlusion of the right 
femoral graft.  The VA cardiologist stated that his 
overwhelming impression was that the Veteran suffered from 
rapidly advancing peripheral vascular disease complicated by 
post-surgical infections, progressive graft stenosis, and in-
situ graft thrombosis.  

Analysis

On the basis of the service treatment records, peripheral 
vascular disease, the underlying pathology resulting in the 
right above-the-knee amputation, was not affirmatively shown 
to have had onset during service.  38 U.S.C.A. §§ 1110, 1131; 
38  C.F.R. § 3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that peripheral vascular disease, the 
underlying pathology resulting in the right above-the-knee 
amputation, was noted during service, the principles of 
service connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).



After service, the record does show that peripheral vascular 
disease, the underlying pathology resulting in the right 
above-the-knee amputation, was first diagnosed in August 
2000.  Excluding the question of secondary service 
connection, which is further addressed below, there is no 
competent evidence that peripheral vascular disease, the 
underlying pathology resulting in the right above-the-knee 
amputation, first documented after service, is otherwise 
related to an injury, disease, or event of service origin.  
38 C.F.R. § 3.304(d).

On the claim of secondary service connection, the question 
posed is whether peripheral vascular disease, the underlying 
pathology resulting in the right above-the-knee amputation, 
was caused by or aggravated by (permanently made worse) 
service-connected paroxysmal supraventricular tachycardia and 
atrial fibrillation.  38 C.F.R. § 3.310(a).  

To the extent the Veteran asserts that there is an 
association between peripheral vascular disease, the 
underlying pathology resulting in the right above-the-knee 
amputation, and service-connected paroxysmal supraventricular 
tachycardia and atrial fibrillationa, where as here, there is 
a question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159. 

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
veteran's statements as competent evidence to substantiate 
the claim of secondary service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



As for the medical evidence of record, addressing medical 
causation, on VA examiner in October 2005, the examiner 
concluded peripheral vascular disease with a right above-the-
knee amputation was not caused by or the result of the 
service-connected supraventricular tachycardia.  In November 
2008, the VA cardiologist expressed the opinion that the 
right above-the-knee amputation was due to peripheral 
vascular disease and was not caused by or related to the 
Veteran's history of supraventricular tachycardia and atrial 
fibrillation.  

The Board finds the VA cardiologist's medical opinion highly 
probative on the question of whether peripheral vascular 
disease, the underlying pathology resulting in the right 
above-the-knee amputation, was caused by or aggravated by 
(permanently made worse) service-connected paroxysmal 
supraventricular tachycardia and atrial fibrillation, which 
is evidence against the claim, because the opinion was based 
upon sufficient facts or data in the record, the opinion was 
the product of medical principles and risk analysis, a 
reliable methodology, and the VA cardiologist applied the 
principles and risk analysis to the facts of the case.  
Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008). 

As the medical opinion opposes, rather than supports, as the 
medical opinion is uncontroverted, and as the Board may 
consider only competent medical evidence to support its 
finding as to a question involving medical causation, where 
lay assertion on medical causation is not competent evidence, 
the preponderance of the evidence is against the claim for 
the reasons articulated, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for right above-the-knee amputation to 
include as secondary to service-connected paroxysmal 
supraventricular tachycardia and atrial fibrillation is 
denied.  

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


